DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 09/21/2020, in which claims 1 - 30 are pending and presented for examination.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d), filed on 06/28/2019. The certified copy has been placed of record in the file. Application 17/027384, filed 09/21/2020 claims priority from provisional Application 62904491, filed 09/23/2019.


Information Disclosure Statement
4.	The Examiner has considered the references listed on the Information Disclosure Statements (IDS) submitted on 12/15/2020 and 02/08/2021 based on the provisions of 37 CFR § 1.97.  


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless - 
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1 – 30 are rejected under 35 U.S.C. 103 as being are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikai et al. (US 20160191933 A1), hereinafter “Ikai,” 

	In regard to claim 1, Ikai discloses: a method of encoding video data, (See Ikai: Title and Figs. 1, 7: Image coding device; Pars. 0014, 0018, and 0066) the method comprising: 
 	determining a number of actual dependent layers of video data for a current layer, (See Ikai, Abstract, Figs. 11, Fig. 12, Fig. 13 and Pars. 0042 and 0043: derivation procedure for the number of actual reference layer pictures) the actual dependent layers being a subset of layers that have a layer identification value less than a layer identification value of the current layer, (See Ikai, Fig. 21 and Par. 0043: process performed by an actual dependent layer decoder 403A2 of the embodiment of the present invention; See also Par. 0153: coding amount of actual dependent layer information) the actual dependent layers being available for inter-layer coding a block in a current picture in the current layer, (See Ikai, Par. 0138: information about an inter-layer reference picture (ILRP) that may be referenced in the inter-layer prediction; ILRP information includes an inter-layer prediction validity flag (inter_layer_pred_enabled_flag), the number of inter-layer reference pictures (NumActiveRefLayerPics); See also Pars. 0174, 0180 and 0253) wherein the number of actual dependent layers is fewer than a number of layers having the layer identification value less than the layer identification value of the current layer; (See Ikai, Pars. 0138, 0174 and 0253 as cited above; See also Par. 0159: layer dependency flag direct_dependency_flag[i][j] that indicates whether the target layer i is dependent on the reference layer j is decoded, and a dependent layer list RefLayers[ ][ ] and the number of dependent layers NumDirectRefLayers[ ] are derived; See further Pars. 0252, 0253, 0254: number of dependent layers NumDirectRefLayers[nuh_layer_id] (in the case where NumActiveRefLayerPics is less than NumDirectRefLayers[nuh_layer_id]))
determining a layer, other than the current layer, that includes an inter-layer reference picture for inter-predicting the block in the current picture in the current layer; (See Ikai, Pars. 0094 – 0097: use of inter-prediction; Pars. 0103, 0110: Information about the prediction list utilization flag can be represented by an inter-prediction flag inter_pred_idc) and 
signaling information indicative of a layer index value to identify the layer other than the current layer based on the determined number of actual dependent layers for the current layer. (See Ikai, Par. 0254: actual dependent layer decoder 403A3, as illustrated in FIG. 22, decodes an inter-layer dependency identifier inter_layer_pred_layer_idc[i] that indicates a dependent layer of the inter-layer prediction from the coded data in the case where the number of actual dependent layers NumActiveRefLayerPics that indicates the number of pictures, of a layer different from the target layer; See also Pars. 0261, 0265 and 0293)
	In regard to claim 2, Ikai discloses the method of claim 1, further comprising: signaling information indicative of a difference between a block in the inter-layer reference picture and the block in the current picture in the current layer. (See Ikai, Par. 0385: generating a residual signal by subtracter 102 to output generated residual signal) 	In regard to claim 3, Ikai discloses the method of claim 1, wherein the layer index value is constrained to be less than or equal to the number of actual dependent layers for the current layer. (See Ikai, Par. 0256: actual dependent layer i that has a value of zero to the number of actual dependent layers NumActiveRefLayersPics-1; dependent layer identifier inter_layer_pred_layer_idc[i] is specified from the actual dependent layer i; See also Par. 0277: decoder 403A4 may derive the dependent layer identifier inter_layer_pred_layer_idc[i] and perform the same process as the actual dependent layer decoder 403A3 to derive the actual dependent layer RefPicLayerId[ ] from the dependent layer identifier inter_layer_pred_layer_idc[i].)  	In regard to claim 4, Ikai discloses the method of claim 1, wherein signaling information indicative of the layer index value comprises signaling information indicative of the layer index value having a value in a range of 0 to a value determined from the determined number of actual dependent layers for the current layer. (The rationale evoked in rejection of Claim 3 above applies, mutatis mutandis, to the subject-matter of the corresponding dependent Claim 4 on the basis of Ikai, Pars. 0256 and 0277) 	In regard to claim 5, Ikai discloses the method of claim 4, wherein the value is in a range of 0 to ((the determined number of actual dependent layers for the current layer) -1). (The rationale evoked in rejection of Claim 3 above applies, mutatis mutandis, to the subject-matter of the corresponding dependent Claim 5 on the basis of Ikai, Pars. 0256 and 0277) 	In regard to claim 6, Ikai discloses the method of claim 1, further comprising: constructing a list of candidate layers, wherein signaling information indicative of the layer index value comprises signaling information indicative of the layer index value in the constructed list. (See Ikai, Par. 0241 and Fig. 21: Constructing a list of candidate layers and counting the number of dependent layers) 	In regard to claim 7, Ikai discloses the method of claim 1, wherein determining the number of actual dependent layers for the current layer comprises: incrementing a counter value at each instance when a dependent layer is identified in a list of candidate layers; and determining the number of actual dependent layers based on the counter value. (The rationale evoked in rejection of Claim 6 above applies, mutatis mutandis, to the subject-matter of the corresponding dependent Claim 7 on the basis of Ikai, Par. 0241) 	In regard to claim 8, Ikai discloses the method of claim 1, wherein the inter-layer reference picture is in a same access unit as the current picture. (See rationale evoked in rejection of Claim 1 above applies, mutatis mutandis, to the subject-matter of Claim 8; - (Transmitting inter-layer reference pictures in the same access unit is regarded as a common design procedure in the present context))  	In regard to claim 9, Ikai discloses the method of claim 1, wherein an actual dependent layer is a layer having an associated flag value that indicates that the layer is a dependent layer for the current layer. (See Ikai, Par. 0240: actual dependent layer decoder 403A2 decodes the actual layer dependency flag active_direct_dependency_flag that indicates whether a picture of each layer belonging to the dependent layer list RefLayerId[nuh_layer_id][ ])  
	In regard to claim 10, Ikai teaches a device for encoding video data, the device comprising: memory configured to store layers of video data; and processing circuitry configured to: determine a number of actual dependent layers for a current layer, the actual dependent layers being a subset of layers that have a layer identification value less than a layer identification value of the current layer, the actual dependent layers being available for inter-layer coding a block in a current picture in the current layer, wherein the number of actual dependent layers is fewer than a number of layers having the layer identification value less than the layer identification value of the current layer; determine a layer, other than the current layer, that includes an inter-layer reference picture for inter-predicting the block in the current picture in the current layer; and signal information indicative of a layer index value to identify the layer other than the current layer based on the determined number of actual dependent layers for the current layer. (The rationale evoked in rejection of Claim 1 above applies, mutatis mutandis, to the subject-matter of the corresponding independent Claim 10, which is a device drawn to the method of Claim 1) 	In regard to claim 11, Ikai teaches the device of claim 10, wherein the processing circuitry is configured to: signal information indicative of a difference between a block in the inter-layer reference picture and the block in the current picture in the current layer. (The rationale evoked in rejection of Claim 2 above applies, mutatis mutandis, to the subject-matter of the corresponding dependent Claim 11, which is a device drawn to the method of Claim 2)	In regard to claim 12, Ikai teaches the device of claim 10, wherein the layer index value is constrained to be less than or equal to the number of actual dependent layers for the current layer. (The rationale evoked in rejection of Claim 3 above applies, mutatis mutandis, to the subject-matter of the corresponding dependent Claim 12, which is a device drawn to the method of Claim 3) 	In regard to claim 13, Ikai teaches the device of claim 10, wherein to signal information indicative of the layer index value, the processing circuitry is configured to signal information indicative of the layer index value having a value in a range of 0 to a value determined from the determined number of actual dependent layers for the current layer. (The rationale evoked in rejection of Claim 12 above applies, mutatis mutandis, to the subject-matter of the corresponding dependent Claim 13, which is a device drawn to the method of Claim 4) 	In regard to claim 14, Ikai teaches the device of claim 13, wherein the value is in a range of 0 to ((the determined number of actual dependent layers for the current layer) -1) (The rationale evoked in rejection of Claim 12 above applies, mutatis mutandis, to the subject-matter of the corresponding dependent Claim 14, which is a device drawn to the method of Claim 5). 	In regard to claim 15, Ikai teaches the device of claim 10, wherein the processing circuitry is configured to: construct a list of candidate layers, wherein to signal information indicative of the layer index value, the processing circuitry is configured to signal information indicative of the layer index value in the constructed list. (See Ikai, Par. 0241 and Fig. 21: Constructing a list of candidate layers and counting the number of dependent layers)	In regard to claim 16, Ikai teaches the device of claim 10, wherein to determine the number of actual dependent layers for the current layer, the processing circuitry is configured to: increment a counter value at each instance when a dependent layer is identified in a list of candidate layers; and determine the number of actual dependent layers based on the counter value. (See again Ikai, Par. 0241 and Fig. 21, as applied in above rejection of Claim 15) 	In regard to claim 17, Ikai teaches the device of claim 10,, wherein the inter-layer reference picture is in a same access unit as the current picture. (See rationale evoked in rejection of Claim 8 above applies, mutatis mutandis, to the subject-matter of Claim 17)	In regard to claim 18, Ikai teaches the device of claim 10, wherein an actual dependent layer is a layer having an associated flag value that indicates that the layer is a dependent layer for the current layer. (See rationale evoked in rejection of Claim 9 above applies, mutatis mutandis, to the subject-matter of Claim 18)	In regard to claim 19, Ikai teaches the device of claim 10,, wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box. (See Ikai, Pars. 0070 and 0454; - (i.e., disclosure of a computer and display)) 	In regard to claim 20, Ikai teaches a computer-readable storage medium storing instructions thereon that when executed cause one or more processors to: determine a number of actual dependent layers of video data for a current layer, the actual dependent layers being a subset of layers that have a layer identification value less than a layer identification value of the current layer, the actual dependent layers being available for inter-layer coding a block in a current picture in the current layer, wherein the number of actual dependent layers is fewer than a number of layers having the layer identification value less than the layer identification value of the current layer; determine a layer, other than the current layer, that includes an inter-layer reference picture for inter-predicting the block in the current picture in the current layer; and signal information indicative of a layer index value to identify the layer other than the current layer based on the determined number of actual dependent layers for the current layer. (See rationale applied to rejection of Claim 10 as applied, mutatis mutandis, to Claim 20)  	In regard to claim 21, Ikai teaches the computer-readable storage medium of claim 20, further comprising instructions that cause the one or more processors to: signal information indicative of a difference between a block in the inter-layer reference picture and the block in the current picture in the current layer. (The rationale evoked in rejection of Claim 2 above applies, mutatis mutandis, to the subject-matter of the corresponding dependent Claim 21, which is a computer-readable storage medium comprising instructions that cause the one or more processors to perform similar functions as the method of Claim 2) 	In regard to claim 22, Ikai teaches the computer-readable storage medium of claim 20, wherein the layer index value is constrained to be less than or equal to the number of actual dependent layers for the current layer. (The rationale evoked in rejection of Claim 3 above applies, mutatis mutandis, to the subject-matter of the corresponding independent Claim 22, which is a computer-readable storage medium of a device drawn to the method of Claim 3). 	In regard to claim 23, Ikai teaches the computer-readable storage medium of claim 20, wherein the instructions that cause the one or more processors to signal information indicative of the layer index value comprise instructions that cause the one or more processors to signal information indicative of the layer index value having a value in a range of 0 to a value determined from the determined number of actual dependent layers for the current layer. (The rationale evoked in rejection of Claim 22 above applies, mutatis mutandis, to the subject-matter of the corresponding dependent Claim 23, which is a computer-readable storage medium, wherein the instructions cause the one or more processors to perform functions as in Claim 4)  	In regard to claim 24, Ikai teaches the computer-readable storage medium of claim 23, wherein the value is in a range of 0 to ((the determined number of actual dependent layers for the current layer) -1). (The rationale evoked in rejection of Claim 22 above applies, mutatis mutandis, to the subject-matter of the corresponding dependent Claim 24, which is a computer-readable storage medium, wherein the instructions cause the one or more processors to perform functions as in Claim 5) 	In regard to claim 25, Ikai teaches the computer-readable storage medium of claim 20, further comprising instructions that cause the one or more processors to: construct a list of candidate layers, wherein the instructions that cause the one or more processors to signal information indicative of the layer index value comprise instructions that cause the one or more processors to signal information indicative of the layer index value in the constructed list. (See Ikai,  Par. 0241 and Fig. 21, as applied in above rejection of claims 6, 7, and 15) 	In regard to claim 26, Ikai teaches the computer-readable storage medium of claim 20, wherein the instructions that cause the one or more processors to determine the number of actual dependent layers for the current layer comprise instructions that cause the one or more processors to: increment a counter value at each instance when a dependent layer is identified in a list of candidate layers; and determine the number of actual dependent layers based on the counter value. (See again Par. 0241 and Fig. 21, as applied in rationale evoked in above rejection of claims 6, 7, and 25)  	In regard to claim 27, Ikai teaches the computer-readable storage medium of claim 20, wherein the inter-layer reference picture is in a same access unit as the current picture. (See rationale evoked in rejection of Claim 8 above applies, mutatis mutandis, to the subject-matter of Claim 27) 	In regard to claim 28, Ikai teaches a device for decoding video data, the device comprising: memory configured to store layers of video data; and processing circuitry configured to: receive, in a bitstream, information indicative of a layer index value based on a determined number of actual dependent layers for a current layer, the actual dependent layers being a subset of layers that have a layer identification value less than a layer identification value of the current layer, the actual dependent layers being available for inter-layer coding a block in a current picture in the current layer, wherein the number of actual dependent layers is fewer than a number of layers having the layer identification value less than the layer identification value of the current layer, wherein the bitstream is a video coding standard conforming bitstream based on the layer index value being in a range of 0 to ((the determined number of actual dependent layers for the current layer) -1); determine an inter-layer reference picture in a layer identified by the layer index value and different than the current layer; and reconstruct a block in a current picture in the current layer based on the inter-layer reference picture. (See rationale applied to rejection of Claim 10 as applied, mutatis mutandis, to rejection of Claim 28) 	In regard to claim 29, Ikai teaches the device of claim 28, further comprising a display configured to display the current picture. (See Ikai, Pars. 0070 and 0454; - (i.e., disclosure of a computer and display))	In regard to claim 30, Ikai teaches the device of claim 28, wherein the processing circuitry is configured to receive residual data indicative of a difference between a prediction block in the inter-layer reference picture and the block in the current picture, and wherein to reconstruct the block, the processing circuitry is configured to add the residual data to the prediction block. (The rationale evoked in rejection of Claim 2 above applies, mutatis mutandis, to the subject-matter of the corresponding dependent Claim 30, which is a device which performs similar functions as the method of Claim 2)


References considered but not cited
8.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Kang et al. (US 20190068990 A1) teaches METHOD FOR ENCODING/DECODING IMAGES, AND APPARATUS USING SAME.
		George et al. (WO 2014106651 A1) teaches Video decoder e.g. hybrid video decoder for decoding multilayer video data stream periodically determines subdivision of pictures of layers into spatial segments from short-term syntax elements of multi-layer video data stream.
	

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487